Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued from box 14, PTOL-303
Regarding Claim 1; on pages 5-6, the applicant attempts to clarify distinct supports and power components thereof, as well as two angled metal portions being orthogonal of another support and distinct components thereof.
However, on page 5 the applicant discusses that supports (30a, 30b, 30c, 30e, 30f) forming a substrate; whereas a citation or clarification of how each of these supports constitute a substrate has not been provided.  It is hereby noted that 'the metal portions of the supports forming a substrate' in lines 3-4 does not denote if i.e. each support is a respective substrate OR if i.e. supports 30b and 30d forms an additional substrate 44, wherein some disclosure points to 44 as a substrate i.e. (para. 0085), and other disclosure points to the metal support as a substrate(unlabeled) i.e. (para. 0009).  As such, it is to be noted that 'fastened...by being positioned between said two metal portions' in line 5, may denote power modules fastened between/across two metal portions 30b and 30d or fastened as sandwiched between two respective metal portions (i.e. 32 and 32) or (30c and 30f) which constitutes varying structural manners by which the claim constitutes more than one plausible claim construction. On page 6, the applicant also argues that power components i.e. 21f, 22f and21b, 22b are positioned and fastened to two orthogonal metal portion 31, 32 respectively and power components 21b, 22b of the same support 30c, while being fastened between two metal portions of two distinct supports. The office hereby notes that the manner in which the 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835